This appeal is submitted upon the record only. There is no bill of exceptions. It appears from the record that the appellant was convicted by a general verdict of the jury, upon an indictment which charged him with distilling, making, or manufacturing alcoholic, spirituous, etc., liquors, and for the possession of a still to be used for that purpose. The court fixed his punishment at three to four years' imprisonment in the penitentiary. From the judgment of conviction he appealed. There is no error in the record.